COLE, Circuit Judge,
dissenting.
I agree with the majority insofar as it concludes that the issue of whether, as a matter of state law, the Michigan trial court properly precluded Lakin’s proposed duress defense is not cognizable on habeas review. See Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991). However, this is not the question that this Court is being asked to decide. The central question presented in this case is whether the Michigan trial court’s refusal to allow Petitioner to present any evidence whatsoever in support of a duress or necessity defense was “contrary to” or an “unreasonable application of’ the clearly established Supreme Court precedent guaranteeing a criminal defendant a meaningful opportunity to present a complete defense. The focus of our inquiry, therefore, must be whether this refusal denied Petitioner a fundamentally fair trial. I would hold that it did.
“[S]tate and federal rulemakers have broad latitude under the Constitution to establish rules excluding evidence from criminal trials. Such rules do not abridge an accused’s right to present a defense so long as they are not ‘arbitrary’ or ‘disproportionate to the purposes they are designed to serve.’ ” United States v. Scheffer, 523 U.S. 303, 308, 118 S.Ct. 1261, 140 L.Ed.2d 413 (1998) (citations omitted). Although broad, this latitude is not boundless. By omitting any significant discussion of the constitutional right at issue, the majority fails to properly acknowledge the extent to which the broad latitude of the States to create and enforce evidentiary rules is limited by the Constitution.
Federal courts must examine the application of a state’s evidentiary rules through the lens of the Constitution. Dogged deference to the application of the evidentiary rules of the States renders the guarantees of the Constitution illusory. Instead, mindful of the significant deference due to state evidentiary determinations, federal courts must act with open eyes toward the possibility that the state rule or its application in a particular case might infringe upon the guarantees of the federal Constitution. This dual obligation is illustrated by the fact that in the same breath that the Supreme Court uttered: ‘We have never questioned the power of States to exclude evidence through the application of evidentiary rules that themselves serve the interests of fairness and reliability—even if the defendant would prefer to see that evidence admitted,” the Court also held that a State’s blanket exclusion of evidence relating to the credibility of the defendant’s confession—an issue fundamental to his defense—deprived the defendant of a fair trial in violation of the Constitution. Crane v. Kentucky, 476 U.S. 683, 690, 106 S.Ct. 2142, 90 L.Ed.2d 636 (1986). Here, we are duty-bound to review whether the State, in implementing its evidentiary and procedural rules, has contravened the dictates of the federal Constitution.
It has long been established that, “[wjhether rooted directly in the Due Process Clause of the Fourteenth Amendment ... or in the Compulsory Process or Confrontation clauses of the Sixth Amendment ..., the Constitution guarantees criminal defendants ‘a meaningful opportunity to present a complete defense.’ ” Crane, 476 U.S. at 690, 106 S.Ct. 2142; see California v. Trombetta, 467 U.S. 479, 485, 104 S.Ct. 2528, 81 L.Ed.2d 413 (1984). *380We must look at the extent to which the Michigan trial court’s application of state law regarding the duress defense rendered Petitioner’s criminal trial so fundamentally unfair as to deprive Petitioner of his constitutional rights. See Miller v. Francis, 269 F.3d 609, 621 (6th Cir.2001) (citing Cooper v. Sowders, 837 F.2d 284, 286 (6th Cir.1988)); Lott v. Coyle, 261 F.3d 594, 607 n. 6 (6th Cir.2001).
From the Supreme Court’s ease law analyzing the contours of a criminal defendant’s constitutional right to present a complete defense, I would cull two important principles. First, the exclusion of evidence will be unconstitutional under this guarantee where the exclusion “undermined fundamental elements of the defense.” Scheffer, 523 U.S. at 315, 118 S.Ct. 1261; see, e.g., Crane, 476 U.S. at 686-87, 689, 106 S.Ct. 2142 (finding exclusion of evidence relating to circumstances of a confession unconstitutional where the “defendant’s case ... st[oo]d or f[e]ll on his ability to convince the jury that the manner in which the confession was obtained casts doubt on its credibility”). Second, the guarantee includes an inherent right to present defense witnesses that are necessary to the defendant’s case. See Chambers v. Mississippi, 410 U.S. 284, 302, 93 S.Ct. 1038, 35 L.Ed.2d 297 (1973); see, e.g., Rock v. Arkansas, 483 U.S. 44, 46-49, 107 S.Ct. 2704, 97 L.Ed.2d 37 (1987) (holding state rule barring hypnotically refreshed testimony violated Constitution where it rendered the only eyewitness unable to testify to whether the killing was accidental); Washington v. Texas, 388 U.S. 14, 16-17, 87 S.Ct. 1920, 18 L.Ed.2d 1019 (1967) (finding state statute prohibiting co-defendants from testifying on behalf of each other violated the Constitution where it precluded accomplice’s testimony that he committed the crime). Thus, where a defendant is permitted to present some evidence-albeit not as much evidence as he or she would have liked-on an important theory of the defense, the Constitution is satisfied so long as the evidence presented is sufficient to alert the jury to the defense’s theory and, if the jury finds the evidence credible, to permit the jury to find for the defendant. See Boggs v. Collins, 226 F.3d 728 (6th Cir.2000).
The majority discusses at length that Petitioner did not have sufficient evidence to establish his duress and necessity defenses. However, the record belies the majority’s conclusion. Petitioner, in compliance with state law, provided timely notice of these defenses. Under Michigan law, Petitioner’s notice was sufficient to meet his burden of coming forward with colorable evidence of each of the statutory elements of the defense. See People v. Sekoian, 169 Mich.App. 609, 426 N.W.2d 412, 414 (1988); see also Mich. Comp. Laws § 768.21b(1), (4) (2000); People v. Mendoza, 108 Mich.App. 733, 310 N.W.2d 860, 863 (1981) (explaining that it is not necessary that each statutory factor be established in order for the trier of fact to consider the defense). Petitioner was subsequently barred by the trial court at every pass, in the June 18 and 20, 1990 evidentiary hearings and during and after trial, from presenting evidence of his duress and necessity claims.8
*381Thus, the decision to exclude all evidence relating to Petitioner’s duress and necessity defenses trampled his right to present a defense by undermining all elements of the defense and prohibiting any witness who could establish the defense from testifying. Petitioner’s entire defense to the escape charge was that he acted under duress and necessity. Unlike Boggs, where the defendant was denied the ability to present one type of evidence in support of his defense theory, but was able to present the theory to the jury through other types of evidence, here, Petitioner’s defense theory never reached the jury at all. Petitioner’s proffered evidence, which included numerous witnesses who would testify concerning attempted assaults or murders of the defendant as well as other witnesses who would testify about contaminants in the prison water system and food, could conceivably be highly probative of Petitioner’s duress and necessity defenses. Like the defendants in Chambers and Crane, Petitioner faced a complete bar to the presentation of the essential theories of his defense, duress and necessity. Where a defendant is permitted to present some evidence, although not all the evidence he or she would have liked, his constitutional rights may not be infringed. Where a court arbitrarily or disproportionately refuses to permit any evidence of an essential defense theory, the Constitution has been violated.
The Michigan trial court employed a blanket rule rather than an evidentiary restriction. The application of this blanket rule in this case was arbitrary and disproportionate. As applied, this rule does not further the interests that this type of evidentiary rule is designed to safeguard. Such rules are intended to shield the jury from information that it would not be proper for them to consider in deciding the case. Michigan could have permissibly prevented Petitioner from introducing evidence where that evidence, even if accepted as credible by the jury, could not establish the defense. However, as noted above, the trial court never permitted Petitioner to make a proffer regarding the sufficiency of the evidence. As a result, the jury was prevented from judging the credibility of the defense at all. Although Michigan could have permissibly limited the presentation of Petitioner’s defense, for example, by setting requirements for how the defense is to be noticed or presented and what evidence may be used to support the defense, it does not further the interests of fairness and justice to absolutely bar constitutionally sufficient evidence of the defendant’s only defense theory from reaching the jury. Thus, I would find that the trial court’s decision to absolutely bar all evidence of Petitioner’s sole defenses denied Petitioner a fundamentally fair trial.

. At the June 18 and 20 hearings, Petitioner and his co-defendants argued that Michigan law did not preclude a duress defense simply because hostages were taken and explained the basis of their defense during argument, but did not present any evidence on the elements of the duress claim at the hearing. This was because the trial court specifically precluded the presentation of this type of evidence stating, "Well, I really don’t intend to get into that at this time.” After the trial court ruled that the duress defense was unavailable, the defendants requested a continuance because "the Court’s ruling today on the *381defense duress [sic] kind of put us in a heck of a pickle.” This request was promptly denied. The defendants continued to object on the grounds that they were unable to present their defense citing the Sixth Amendment and Due Process Clause as guaranteeing a right to present a defense. The trial court’s only response was: "You’re [sic] rights are protected.” The defendants also moved for a directed verdict at the conclusion of the government's case on the same ground, again citing the Sixth Amendment and Due Process Clause. The trial court denied the motion without elaboration.